DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/7/2022 has been entered.  Claims 2-4, 7, 14, 16, and 22 have been canceled.  New claim 25 has been added.  Claims 1, 5-6, 8-13, 15, 17-21 and 23-25 are pending in the application.  Claims 15, 17-21 and 23 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 5-6, 8-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (US2011/0143619), for the reasons recited in the prior office action and restated below, wherein it is again noted that Luinge discloses a composite comprising a plurality of layers of thermoplastic film having nanoplatelets dispersed therein wherein the concentration of the nanoplatelets in each layer may vary over the thickness of the composite and given that a composite comprising at least two of such layers which differ in concentration as disclosed by Luinge provides a nanoplatelet “gradient” in which the nanoplatelet loading increases in one direction and thus decreases in the opposite direction, and given that a layer comprising thermoplastic resin on either surface of the composite taught by Luinge may read upon the broadly claimed thermoplastic shell substrate, the Examiner maintains her position that Luinge clearly reads upon and/or suggests the broadly claimed “nanoplatelet gradient in which nanoplatelet loading amount decreases from an exterior intervening-layer toward an interior intervening-layer nearer to the thermoplastic or metal shell substrate”, particularly given that the instant claims do not require more than two of such layers.
As discussed in the prior office action, Luinge discloses a fiber composite component and semi-finished textile product comprising layers of thermoplastic film having particles dispersed therein, in particular microparticles or nanoparticles, and preferably nanoparticles in platelet-shaped form, particularly layered silicate platelets such as bentonite, hectorite, montmorillonite, etc. (i.e. nanoclays as recited in instant claim 13), that possess a preferred alignment parallel to the plane of the film (Abstract, Paragraphs 0005-0012 and 0017); and fibrous material layers containing fibers such as carbon fibers, glass fibers, synthetic plastic fibers or other fibers used in fiber composite technology (as in instant claim 10), in a resin matrix material; wherein the film layers containing the nano-dispersed particles and the fibrous material layers are stacked together (Paragraphs 0021-0022) and arranged in accordance with the desired distribution of the nanoparticles in the finished fiber composite component, with one embodiment including a plurality of fibrous layers (reading upon the claimed “plurality of adjacent filler layers comprising a filler material dispersed within a first polymeric matrix, the filler material comprising fibers”) alternating, and in direct contact (as in instant claim 24), with a plurality of film layers containing the nanoplatelets (reading upon the claimed “plurality of intervening-layers disposed between the adjacent filler layers, said intervening layers each comprising nanoplatelets dispersed within a second polymer matrix, wherein at least one of the plurality of intervening-layers is disposed between each pair of the adjacent filler layers”) stacked upon additional layer(s) that may read upon the broadly claimed thermoplastic substrate given that Luinge clearly discloses that the matrix material may comprise a thermoplastic resin, although a synthetic resin that can be cross-linked to a thermosetting plastic is preferred (Entire document, particularly Abstract, Paragraphs 0015, 0018-0020, 0024, 0026-0028, 0040, Claim 25), and/or that additional thermoplastic film layers may be provided and positioned very accurately in the semi-finished product and/or that the semi-finished may be molded as necessary prior to finally curing such that the resins present in the layers are thermoplastic and not fully cured/crosslinked (Paragraphs 0021-0022) thereby reading upon the broadly claimed “thermoplastic…shell substrate” and “wherein the adjacent filler layers and the intervening-layers are disposed on a surface of the thermoplastic…shell substrate” as broadly recited in instant claim 1, and given the alignment of the platelet-shaped nanoparticles and stacking of the layers, also reading upon the claimed “wherein said nanoplatelets are aligned substantially parallel to the adjacent filler layers” as instantly claimed.  Luinge discloses that the layered silicate nanoparticles have an average lateral extent of at least 10 times, particularly 20 times, their thickness, with the thickness ranging from about 5 to 100nm (Paragraph 0012, reading upon the claimed aspect ratio and thickness of instant claim 6); and are present in a content of 1 to 10% by weight of the thermoplastic film (Paragraph 0016, reading upon the claimed weight content as recited in instant claim 8), and given that Luinge discloses that the thickness of the thermoplastic film is less than 100 microns, preferably about 80 microns (Paragraph 0018, reading upon the thickness as recited in instant claim 9) with the nanoplatelets generally distributed as shown in the Figs. 2-4, Luinge clearly teaches and/or suggests that the “nanoplatelets include a central portion and a periphery, and the nanoplatelets are oriented in a first layer and a second layer, wherein the second layer is disposed in a generally parallel relationship with the first layer, and the first and second layers are oriented in an overlapping relationship such that the periphery of the nanoplatelets in the first layer overlap the central portion of the nanoplatelets in the second layer” as recited in instant claim 1.  
Luinge also discloses that depending upon the type and arrangement of the particles, a considerable improvement of the performance characteristics of the finished fiber composite component can be achieved, such as impact protection (Paragraph 0009), wherein the composite structures are suitable as shell-like fuselage components with improved flammability properties and/or increased impact resistance (Paragraph 0029); and that in accordance with a further development, the semi-finished product can contain a plurality of films containing the platelet-shaped nano-particles wherein the films may be different from one another with regard to the thermoplastic base material and/or the type and/or arrangement relative to one another, such as the concentration, separation, orientation, etc. of the particles, e.g. nanoparticles or nanoplatelets, such that semi-finished products or fiber composite components can be generated whose properties vary over the thickness, with one example being a fire protection layer near or on the surface of the fiber composite component (Paragraph 0040), thereby clearly suggesting a gradient in properties corresponding to a variation or gradient in particle or nanoplatelet concentration or content with the amount being greater in a surface or exterior layer than an interior layer as in the claimed invention.  Hence, given that Luinge clearly discloses that the content of the particles or nanoplatelets can vary from one film layer to another such that the composite has properties that vary over the thickness with properties such as impact resistance as well as flammability specifically disclosed by Luinge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide an amount of nanoplatelets of at least one of the plurality of film layers, reading upon the claimed “plurality of intervening-layers”, that “is different than the other of the plurality of intervening-layers, such that the plurality of intervening-layers has a nanoplatelet gradient in which nanoplatelet loading amount decreases from an exterior intervening-layer toward an interior intervening layer nearer” the opposite surface or additional layers stacked below reading upon the broadly claimed “thermoplastic…shell substrate” as instantly claimed, and that as such, said at least one of the plurality of intervening-layers would be “configured” as instantly claimed “to fail at a different predetermined force threshold than the other of the plurality of intervening-layers” as recited in instant claim 1.  
Further, given that Luinge clearly discloses and/or suggests that the film layers comprising the nanoplatelets provide the increased impact resistance to the fiber composite component, and that the film layers comprise dispersed nanoplatelets as instantly claimed, including a size, content, and arrangement within a polymeric matrix as in the instant invention, and oriented substantially parallel to the adjacent fiber (filler) layers and in layers within each film layer such that the periphery of the nanoplatelets in a first layer overlap the central portion of the nanoplatelets in a second layer as in the claimed invention, the teachings of Luinge clearly teach and/or suggest that the film layers reading upon the claimed “intervening-layers” are “configured” as instantly claimed “to fail upon application of a force to the multilayer composite that is greater than or equal to a[n arbitrary] predetermined force threshold, said failure inducing at least partial delamination of the multilayer composite” as instantly claimed, and given the same composition and structure of the film layers disclosed by Luinge as the intervening-layers, the Examiner further takes the position that the film layers taught by Luinge are also “configured” as instantly claimed “to deflect the force to the central portion of the force to the central portion of the nanoplatelets in the second layer, thereby at least partially absorbing and laterally redirecting kinetic energy arising from the impact” upon “application of a force to the multilayer composite impacting the central portion of the nanoplatelets in the first layer” as in the claimed invention, as would be obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Hence, the claimed invention as recited in instant claim 1 as well as instant claims 6, 8-10, 13, and 24 (the limitations of which are discussed above) would have been obvious over the teachings of Luinge given that any number of additional thermoplastic film layers and/or fiber layers may be provided as a base or “substrate” upon which the alternating layers are stacked and/or given that Luinge discloses that the fiber composite components are suitable as shell-like fuselage components which typically comprise a metal substrate or frame upon which the fiber composite material is provided or stacked thereby further rendering the claimed invention comprising the “metal shell substrate” obvious to one having ordinary skill in the art given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regard to instant claim 5, Luinge discloses that the nanoplatelets are provided in the thermoplastic film layers and not the fiber layers, particularly given that the use of the thermoplastic film layers comprising the nanoplatelets or layered silicate particles is specifically designed to overcome problems associated with integrating layered silicate particles into the matrix of a fiber composite component (Entire document, particularly Paragraphs 0015, 0027-0028, 0036-0044; Figures), thereby rendering instant claim 5 obvious over Luinge.
With regard to instant claims 11-12, Luinge discloses that the polymeric matrix of the thermoplastic resin layers is a thermoplastic resin while the polymeric matrix of the fiber layers is preferably a thermoset resin, reading upon instant claim 11, with examples of suitable resin materials for the thermoplastic recited in claims 22 and 32, and suitable resins for the matrix material of the fiber layers recited in claim 25 which are different from those recited for the thermoplastic resin, thereby reading upon instant claim 12.  Further, in the case of the finished product, given that only a part of the thermoplastic resin may be dissolved in the matrix material upon curing of a thermosetting resin (claim 26), the resin matrix materials between the nanoplatelet-containing layers and the fiber layers would still be different as in instant claim 12 and would also comprise a thermoplastic or thermoset resin as in instant claim 11, and thus, the invention as recited in instant claims 11 and 12 would have been obvious over the teachings of Luinge with respect to the intermediate or semi-finished product as well as the finished product.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge (US2011/0143619), as applied above to claims 1, 5-6, 8-13 and 24, and further discussed below as evidenced by Tsotsis (US2011/0186685), or Palmese (US2012/0296012), or Dietsch (US2013/0323473), or Mapkar (US2016/0090469) or Kinloch (US2018/0354785).
The teachings of Luinge are discussed in detail above, wherein as discussed above with respect to instant claim 1 from which claim 25 depends, Luinge provides a clear teaching and/or suggestion of a multilayer composite as recited in instant claim 1, and although Luinge specifically discloses “one preferred” embodiment wherein the particles dispersed in the thermoplastic film are layered silicate particles as recited in Paragraphs 0010-0011, Luinge more broadly discloses that the particles may be micro-particles or nano-particles as recited in claims 17 and 18, respectively, and that the particles are platelet-shaped and aligned relative to one another parallel to a plane of the film as recited in claim 20, aside from being formed from a layered silicate as recited in claim 19.  Luinge discloses in Paragraph 0009 that “depending on the type and arrangement of the particles, which preferably take the form of inorganic particles; a considerable improvement of the performance characteristics of the finished fibre composite component can be achieved (e.g. improved fire or flame resistance, increased thermo-oxidative stability, impact protection, media resistance, etc.)”, and more specifically, that “it is preferred if the nano-dispersed particles possess a platelet-shaped form, and if in the film these platelets possess a preferred alignment parallel to the plane of the film” as discussed in Paragraph 0012.  Luinge discloses in Paragraph 0013 that layered silicates are of interest because their individual layers are able to intercalate or separate from one another completely, but as evident from Paragraph 0009 as noted above as well as from Paragraphs 0015-0017, the particles are not required to be inorganic nor are the inorganic particles and/or platelet particles required to be layered silicates, as clearly evidenced by reference to the layered silicates as “e.g.” with respect to the particle material and platelet-shaped nano-particles in Paragraphs 0016 and 0017, respectively, and as also evidenced by Paragraphs 0028 and 0039; and given that graphene nanoplatelets are an obvious alternative platelet reinforcement, additive or filler for polymers in the art, particularly with respect to aircraft composites as in Luinge, as evidenced by Tsotsis which is directed to a composite for aircraft parts comprising a polymer and inorganic filler such as montmorillonite as a layered silicate particle or graphene sheets (Abstract, Paragraphs 0006 and 0031); or Palmese which is directed to composite materials for use in aircraft comprising nanomaterials such as layered nanoclays/silicates, graphenes, carbon nano-platelets, or mixtures thereof dispersed in resin (Abstract, Paragraphs 0073 and 0093); or Dietsch which is directed to polymer-based composite secondary structures for aircraft gas turbine engines utilizing graphene and/or clay nanoplatelets as reinforcement material therein (Abstract, Paragraphs 0003 and 0018); or Mapkar which is directed to multifunctional polymer composite materials for aircraft parts comprising a polymer matrix and micro- and/or nano-additives such as tubular and/or platelet nano-additives including nanoclay (i.e. layered silicates) and graphene (Abstract, Paragraphs 0003, 0025 and 0032); or Kinloch which is directed to graphene polymer composites for use in producing various structures including aircraft structures wherein exfoliated nanoclays as well as monolayer graphene are disclosed as known platelet reinforcements (Abstract, Paragraphs 0002-0004, 0017, and Claim 29).  Hence, given that graphene nanoplatelets are an obvious, functionally equivalent nanoplatelet reinforcement additive or filler to layered silicate nanoplatelets in the art, and are known to have the ability to be exfoliated (as evidenced by Kinloch, Paragraphs 0036 and 0077, Examples; or Palmese, Paragraph 0156) and dispersed in thermoplastic material, the claimed invention as recited in instant claim 25 would have been obvious over Luinge given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments filed 3/7/2022 have overcome the rejection under 35 U.S.C. 112 as recited in the prior office action, and hence the 112 rejection has been withdrawn by the Examiner.  Applicant's arguments over Luinge have been fully considered but are not persuasive and/or moot in view of the additional remarks above and new grounds of rejection with respect to new claim 25.
Specifically, the Applicant argues that Luinge allegedly “does not provide any disclosure, teaching, or suggestion of the particularly recited gradient in nanoplatelet loading amount in claim 1”, arguing that although Luinge does disclose that the different films can differ in particle concentration, among other properties, said disclosure “in no way suggests a gradient that decreases in a specific direction relative to the shell substrate” (emphasis in original, see Section B, page 7).  The Applicant provides a copy of Fig. 5 from the instant application showing a nanoparticle gradient as in the claimed invention, however, the Examiner first notes that the instant claims do not require three nanoparticle layers as shown in the figure and merely recites a “plurality” of intervening-layers such that two of such layers would read upon the claimed invention, and given that as discussed above, a difference in concentration between two of such layers would provide either an increase or a decrease depending upon the relative direction of the composite and that either direction of the invention taught by Luinge may be equate to Applicant’s “specific direction” given that either external layer comprising a thermoplastic would read upon the broadly claimed “shell substrate”, Applicant’s arguments with regard to the nanoparticle gradient are not persuasive.  Hence, given the absence of any clear showing of criticality and/or unexpected results, the Examiner maintains her position that the claimed invention as broadly recited in instant claims 1, 5-6, 8-13 and 24, however, the Examiner may reconsider her position if the claimed gradient in nanoplatelet loading is required to decrease with respect to three (or more) intervening-layers loaded with an amount of nanoplatelets in a gradient manner as shown in Fig. 5 in a direction as recited in instant claim 1.
With regard to new claim 25, the Applicant argues that Luinge allegedly only discloses layered silicates for its film particles, which are specifically selected for their ability to be exfoliated/intercalated, which is important for their initial dispersal/delivery in the original thermoplastic material; arguing that thus, the layered silicate particles do not meet the recited nanoplatelet limitation of claim 25 and there allegedly would not have been a reason for the skilled artisan to change the layered silicates of Luinge in view of their alleged specific role in Luinge’s intended purpose and principle of operation.  However, the Examiner respectfully disagrees and again notes, as discussed in detail above, that Luinge does not limit the invention to layered silicates and more broadly discloses the use of platelets or nanoplatelets in general, and given that graphene nanoplatelets as recited in instant claim 25 are an obvious species of (nano)platelet reinforcing additive/filler in the art as discussed above and supported by the additional references, and are also capable of exfoliation as with the layered silicates disclosed by Luinge, the use thereof in the invention taught by Luinge as the nanoplatelets in the film layers would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and would not teach away from the purpose and principle of operation of the invention taught by Luinge, particularly given that Luinge recites the use of carbon fibers as a suitable material for the reinforcing fibers of the composite material (Paragraphs 0021 and 0037) and graphene nanoplatelets are a carbon allotrope.  Hence, Applicant’s arguments with regard to new claim 25 are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 19, 2022